Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Madsen Dewatering Passes Important Milestones "Dewatering Passes 11th Level, Hoist Passes Brake Testing, Underground Exploration Permitting In Place" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, July 21 /CNW/ - Claude Resources Inc. (CRJ.TSX : CGR.AMEX) today announced that the dewatering of the shaft at the Madsen mine at Red Lake, Ontario passed the 11th Level on July 14, 2008. The dewatering process remains on track to enable Claude Resources to commence underground drilling from the 12th Level, as previously announced, in the 4th Quarter 2008. Concurrently, the certification received on July 2, 2008 for the underground hoisting plant and shaft allow for full access beyond shaft confines to the underground levels. The Madsen mine is permitted as an "Advanced Exploration" project. The initial underground drilling target is expected to be the 8 Zone which was mined between the 2300 and 2700 levels from its discovery in 1969 until the mine closure in 1976. Underground mapping and historic documentation shows the development of a series of high-grade, quartz-vein systems and silicification associated with a complexly-folded package of mafic and ultramafic lithologies. The system remains open in all directions and shows strong similarities to high grade mineralization presently being mined at Goldcorp's Red Lake Complex. Claude Resources' surface drill program will continue concurrent with the underground drill program. Results will be released as assays are received and compiled. The Madsen mine operation contains extensive infrastructure with a 600 tonne per day mill that has capacity for expansion, a permitted tailings management facility and a five compartment 4,000 foot operating shaft. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
